DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-8 are pending and have been examined in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 7 states “the coil spring interposed between the…”, but should be amended to state – the coil spring being interposed between the—
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100289199) in view of Lim et al. (KR 20130028283).
Regarding Claim 1, Lee discloses a suspension for a vehicle having a vehicle body (1) and an axle (2), the suspension comprising: a coil spring (30) interposed between (see Paragraph [0031], lines 1-4 and Par [0006]; lines 1-2; Figure 1 being a schematic view of a vehicle suspension device, and Figure 3 being a view of a coil spring of a vehicle suspension device) the vehicle body (1) and the axle (2), wherein an end turn portion (see figs. 3, 5) on at least one end of the coil spring is covered (Par [0034]) by a viscoelastic material (see 10; Par [0035]).
Furthermore, Lee discloses a spring seat (6, 8) formed of rubber between (see fig. 1) the vehicle body and the end turn portion.
Therefore, Lee does not disclose that the coil spring is interposed between the vehicle body and the axle without arranging a spring seat formed of rubber between the vehicle body and the end turn portion.
Lim et al. teaches a suspension for a vehicle, comprising a coil spring (100) interposed between spring pads (11, 12), wherein an end turn portion (see figs. 6-7) of the coil spring is covered by viscoelastic material (110; machine translation of Lim et al.; Par [0008]), the end turn portion covered in the material comprising a bar portion (112) that performs the function of a rubber spring seat (Pars [0033] and [0038]) so that it is possible to exclude (Par [0038]) the use of a rubber spring seat between the vehicle body and the end turn portion.
As such, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the suspension of Lee in view of the teachings of Lim et al., to include a bar portion on the end turn portion covered in the viscoelastic material that would perform the function of the rubber spring seat so that it would be possible to exclude the rubber spring seat placed between the vehicle body and the end turn portion, thus creating contact between the end turn portion and the vehicle body, as by doing so, the configuration of the suspension would be simplified (Lim et al.; Par [0038]) by excluding the rubber spring seat, decreasing the complexity of the manufacturing and assembly processes, while also suppressing the generation of noise (Lim et al.; Par [0034]) between the coil spring and the vehicle body.

Regarding Claim 2, Lee, as modified, discloses the suspension, wherein: the coil spring (Lee; 30) has a first end (fig. 3; see the upper end near reference number 10) that is attached to the vehicle body side (see 1), and a second end (fig. 3; see the lower end) that is attached to the axle side (see 2); and the end turn portion (see figs. 3, 5, as modified above) is covered (Par [0034]) by the viscoelastic material (see 10) at the first end.

Regarding Claim 4, Lee, as modified, discloses the suspension, wherein: the first end (Lee; fig. 3; see the upper end near reference number 10) of the coil spring (30) is an upper end of the coil spring, the second end (fig. 3; see the lower end) of the coil spring is a lower end of the coil spring; and when the coil spring is assembled to the vehicle, the upper end of the coil spring is situated (see fig. 1) upward of the lower end.

Regarding Claim 5, Lee, as modified, discloses the suspension, wherein the viscoelastic material (Lee; Par [0035]) is a rubber material.

Regarding Claim 6, Lee discloses a coil spring (30) used in a suspension for a vehicle having a vehicle body (1) and an axle (2), the coil spring comprising: an end turn portion () that is provided to at least one end of the coil spring, and that is covered by a viscoelastic material, the coil spring being interposed (see Paragraph [0031], lines 1-4 and Par [0006]; lines 1-2; Figure 1 being a schematic view of a vehicle suspension device, and Figure 3 being a view of a coil spring of a vehicle suspension device) between the vehicle body and the axle.
However, Lee does not disclose that the coil spring is interposed between the vehicle body and the axle without arranging a spring seat formed of rubber between the vehicle body and the end turn portion.
Lim et al. teaches a suspension for a vehicle, comprising a coil spring (100) interposed between spring pads (11, 12), wherein an end turn portion (see figs. 6-7) of the coil spring is covered by viscoelastic material (110; machine translation of Lim et al.; Par [0008]), the end turn portion covered in the material comprising a bar portion (112) that performs the function of a rubber spring seat (Pars [0033] and [0038]) so that it is possible to exclude (Par [0038]) the use of a rubber spring seat between the vehicle body and the end turn portion.
As such, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the suspension of Lee in view of the teachings of Lim et al., to include a bar portion on the end turn portion covered in the viscoelastic material that would perform the function of the rubber spring seat so that it would be possible to exclude the rubber spring seat placed between the vehicle body and the end turn portion, thus creating contact between the end turn portion and the vehicle body, as by doing so, the configuration of the suspension would be simplified (Lim et al.; Par [0038]) by excluding the rubber spring seat, decreasing the complexity of the manufacturing and assembly processes, while also suppressing the generation of noise (Lim et al.; Par [0034]) between the coil spring and the vehicle body.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100289199) in view of Lim et al. (KR 20130028283) as applied to claims 1-2 and 4-6 above, and further in view of Tabarelli (DE 102007062596).
Regarding Claim 3, Lee, as modified, discloses the suspension, but does not disclose that the end turn portion on the second end (Lee; fig. 3; see the lower end) of the coil spring (30) is not covered by the viscoelastic material (see 10).
Tabarelli teaches a coil spring (2) for a vehicle, wherein only one end (see fig. 1) of the coil spring is covered by viscoelastic material (see 3; Machine translation of Tabarelli; Par [0011]) in order to conserve resources (Par [0010]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the coil spring of Lee, as modified, in view of the teachings of Tabarelli such that only the end turn portion of the first end of the coil spring was covered by the viscoelastic material, and the end turn portion of the second end was not covered, as by doing so, less of the viscoelastic material would be used for each coil spring on the suspension for the vehicle, conserving resources, decreasing manufacturing time, and reducing assembly costs.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 200417719) in view of Lim et al. (KR 20130028283).
Regarding Claim 7, Park discloses a suspension for a vehicle having a vehicle body (10) and an axle (20), the suspension comprising: a coil spring (30) interposed (see fig. 2) between the vehicle body and the axle, the coil spring comprising an end turn portion (see fig. 2) on one end of the coil spring; and the vehicle body includes a spring seat (40) formed of metal (Machine translation of Park; page 5, lines 176-177), and in an assembled state, the end turn portion is in direct contact (see fig. 2) with the spring seat.
However, Park does not disclose that the end turn portion on the end of the coil spring is covered by a viscoelastic material.
Lim et al. teaches a suspension for a vehicle, comprising a coil spring (100) interposed between spring seats (11, 12), wherein an end turn portion (see figs. 6-7) of the coil spring is covered by viscoelastic material (110; machine translation of Lim et al.; Par [0008]), and the viscoelastic material on the end turn portion is in direct contact with the spring seats (Lim et al.; Par [0034]) in order to prevent the entry of foreign substances between the end turn portion and the spring seats and suppress the generation of noise.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the coil spring of Park in view of the teachings of Lim et al. to cover the end turn portion on the end of the coil spring by a viscoelastic material, as by doing so, the viscoelastic material on the end turn portion of the coil spring will to prevent the entry of foreign substances between the end turn portion and the spring seats and suppress the generation of noise (Lim et al.; Par [0034]).

Regarding Claim 8, Park, as modified, discloses the suspension, wherein the at least one end (Lim et al.; see 110) of the coil spring (Park; 30) is configured (Lim et al.; Par [0034]) to suppress transmission of vibrations and occurrence of noise to the vehicle body.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616